DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21, 24, 25 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al. (US 2013/0119813 A1).
RE claim 21, Suzuki teaches A method of forming a stator 58 for use in a slotless permanent magnet motor ((see Figs.13, 14 and ¶ 3, 6), the motor having p magnet pole pairs and n phases, where p is an integer greater than zero (see ¶ 68 for four poles, i.e.: p=2 pair), and n is an integer ≥ 3 (see Fig.13, ¶ 57, 71 for three phases, n=3), the stator 58 extending longitudinally and comprising 2np coils wound to form two coils per phase per magnet pole pair (A1, A2, A1’, A2’. It is noted that A1, A1’ and A2, A2’ are segment coils of three coils group A, B, C, see ¶ 62), the method comprising: forming an inner winding comprising np coils (e.g.: A2, A2’) in which one coil from each phase is arranged next to a coil from a different phase in a sequential order of phase per pole pair (N/S), the arrangement repeated about a circumference of the stator for all pole pairs such that each coil of the inner winding spans 360/(np) mechanical degrees ((90°, see ¶ 68) about a cross section of the stator 58, the inner winding (A2) having an exterior surface (Figs.13, 14); forming an outer winding (A1) also comprising np coils arranged on the exterior surface of the inner winding (Figs.13, 14), the coils from each phase in the outer winding circumferentially aligned with the coils from the inner winding having the same phase per pole pair such that each coil of the outer winding also spans 360/(np) mechanical degrees about the cross section of the stator 58 (Figs.13, 14); and connecting the coils of the same phase per pole pair electrically such that current flows through the coils in the same direction (¶ 68).

RE claim 24/21, Suzuki teaches connecting the coils of a phase with the coils of a different phase in either a star or a delta configuration (Fig.15).

RE claim 25/21, Suzuki teaches connecting the coils of each phase either in series (Fig.15) or in parallel.

RE claim 27/21, Suzuki further teaches the motor comprises a three-phase one pole pair (see ¶ 40 for three phase and see ¶ 68 for four pole which anticipated one pole pair).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-6, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 2013/0119813 A1) in view of Takeuchi (US 2012/0306310 A1) and Siess et al. (US 7011620 B1).
RE claim 1, Suzuki teaches an electric motor comprising a housing 60 having a longitudinal axis (Fig.14); and a slotless permanent magnet motor (see Figs.13, 14 and ¶ 3, 6) contained within the housing 60, the motor having p magnet pole pairs and n phases, where p is an integer greater than zero (see ¶ 68 for four poles, i.e.: p=2 pair), and n is an integer ≥ 3 (see Fig.13, ¶ 57, 71 for three phases, n=3), the motor comprising: a stator 58 extending along the longitudinal axis of the housing and having 2np coils wound to form two coils (A1, A2, A1’, A2’. It is noted that A1, A1’ and A2, A2’ are segment coils of three coils group A, B, C, see ¶ 62) per phase per magnet pole pair (N/S), the stator 58 comprising: an inner winding comprising np coils (e.g.: A2, A2’) in which one coil from each phase (e.g.: A) is arranged next to a coil from a different phase  (e.g.: B or C) in a sequential order of phase per pole pair, the arrangement repeated about a circumference of the stator for all pole pairs such that each coil of the inner winding spans 360/(np) mechanical degrees (90°, see ¶ 68) about a cross section of the stator 58, the inner winding (e.g.: A2)  having an exterior surface, and an outer winding (e.g.: A1) also comprising np coils arranged on the exterior surface of the inner winding (e.g.: A2) , the coils from each phase in the outer winding circumferentially aligned with the coils from the inner winding having the same phase per pole pair such that each coil of the outer winding also spans 360/(np) mechanical degrees about the cross section of the stator (Fig.14); wherein the coils of the same phase per pole pair are electrically connected such that a current flowing through the coils is in the same direction (¶ 68); and further comprising: a rotor supported for rotation upon magnetic interaction with the stator (¶ 5).
Suzuki does not teach:
the rotor comprise magnet,
the motor being utilized in an intravascular blood pump for insertion into a patient's heart, the pump comprising: an elongate housing having a proximal end connected to a catheter and a distal end coupled to the pump.

RE (i) above, Takeuchi teaches rotor including a magnet 200 supported for rotation upon magnetic interaction with the stator (Fig.1A and ¶ 72). The permanent magnet is well-known for generating maximum efficiency.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Suzuki by having said rotor comprise magnet, as taught by Takeuchi, for the same reasons as discussed above.

	RE (ii) above, Siess teaches motor being utilized in an intravascular blood pump for insertion into a patient's heart (col.1: 5-10), the pump comprising: an elongate housing 15 having a proximal end connected to a catheter 23 and a distal end coupled to the pump 11.
Suzuki also suggested that the motor as disclosed can be easy/inexpensive to manufacture (¶ 4) which can be utilized in small motor for medical purpose (¶ 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilized the motor disclosed by Suzuki in view of Takeuchi in any applicable application such as motor being utilized in an intravascular blood pump for insertion into a patient's heart, the pump comprising: an elongate housing having a proximal end connected to a catheter and a distal end coupled to the pump, as taught by Siess, for the same reasons as discussed above.

RE claim 4/1, Suzuki in view of Takeuchi and Siess has been discussed above. Suzuki further teaches the inner winding of coils (e.g.: A2, B2, C2) establishes a uniform surface upon which the outer winding of coils (e.g.: A1, B1, C1) is overlaid (Fig.13, 14).

RE claim 5/1, Suzuki in view of Takeuchi and Siess has been discussed above. Suzuki further teaches the coils of a phase are electrically connected to the coils of the other phases in either a star or a delta configuration (Fig.15).

RE claim 6/1, Suzuki in view of Takeuchi and Siess has been discussed above. Suzuki further teaches the two coils (A1, A2) per phase are connected either in series (Fig.15) or in parallel.

RE claim 8/1, Suzuki in view of Takeuchi and Siess has been discussed above. Suzuki further teaches the motor comprises a three-phase one pole pair machine (see ¶ 40 for three phase and see ¶ 68 for four pole which anticipated one pole pair).

RE claim 10/1, as discussed above, Siess teaches the blood pump pumps blood at a rate between about 1 lpm and about 6 lpm (col.1: 40-50).

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Takeuchi and Siess as applied to claim 1 above, and further in view of Bernhardt et al. (US 2018/0254679 A1).
RE claim 2/1, Suzuki in view of Takeuchi has been discussed above. Suzuki further teaches coil of inner and outer winding comprising coil extending longitudinally along a length of the stator (see ¶ 43 for coil segment are parallel to axis of rotor, see ¶ 48 for stator is coaxially with rotor. Therefore, the stator is parallel and arranged along the stator).
Bernhardt does not teach each coil of the inner winding and each coil of the outer winding comprises two layers of magnet wires.
Bernhardt teaches each coil of the inner winding 13 and each coil of the outer winding 13 comprises two layers of magnet wires 14 (¶ 42). This enables losses resulting from the equalizing currents to be reduced. Moreover, the heating-up of and thus, in the worse case, damage to the individual wires as a result of the equalizing currents can be avoided. This thus enables reliable operation of the electric machine to be guaranteed (¶ 13). Furthermore, the number of wire in each layer winding can be increase/decrease to optimize power/cost.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Suzuki in view of Takeuchi by having each coil of the inner winding and each coil of the outer winding comprises two layers of magnet wires, as taught by Bernhardt, for the same reasons as discussed above.

RE claim 3/2, as discussed above, Bernhardt teaches the magnet wires 14 in each coil 13 are arranged next to each other in a sequential order along the span of the coil 13 (Fig.1).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Takeuchi and Siess as applied to claim 1 above, and further in view of Frank et al. (US 2019/0238020 A1).
RE claim 7/1, Suzuki in view of Takeuchi and Siess has been discussed above. Suzuki does not teach each coil of the 2np coils has a coil winding pattern selected from the group consisting of helical winding patterns, rhombic winding patterns, and hybrid winding patterns.
Frank suggests that helical winding especially advantageous for achieving a particularly high power density in an electric machine (¶ 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Suzuki in view of Takeuchi and Siess by selecting the coil winding pattern to be helical winding patterns, as suggested by Frank, for the same reasons as discussed above.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Takeuchi and Siess as applied to claim 8 above, and further in view of Pinneo et al. (US 2012/0098371 A1).
RE claim 9/8, Suzuki in view of Takeuchi and Siess has been discussed above. Suzuki further teaches the motor comprises a six-coil two-pole machine (see Fig.14 for 12 coils which anticipated 6 coil and see ¶ 68 for four pole which anticipated two-pole).
Suzuki does not teach each coil spanning 120 mechanical degrees about the cross section of the stator.
Pinneo teaches evidenced that coil span around 120 mechanical degree is well-known in the art (¶ 83). The coil configuration can be adjusted to optimize power efficiency.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Suzuki in view of Takeuchi and Siess by having each coil spanning 120 mechanical degrees about the cross section of the stator, as suggested by Pinneo, for the same reasons as discussed above.

Claims 11 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 2013/0119813 A1) in view of Takeuchi (US 2012/0306310 A1).
RE claim 11, Suzuki teaches a slotless permanent magnet electric motor (see Figs.13, 14 and ¶ 3, 6) having p magnet pole pairs and n phases, where p is an integer greater than zero (see ¶ 68 for four poles, i.e.: p=2 pair), and n is an integer ≥ 3 (see Fig.13, ¶ 57, 71 for three phases, n=3), the motor having a longitudinal axis (axis of ring 60, see Figs.14 and ¶ 63) and comprising: a stator 58 extending along the longitudinal axis of a housing and having 2np coils wound to form two coils (A1, A2, A1’, A2’. It is noted that A1, A1’ and A2, A2’ are segment coils of three coils group A, B, C, see ¶ 62) per phase (A) per magnet pole pair (N/S), the stator comprising: an inner winding comprising np coils (e.g.: A2, A2’) in which one coil from each phase (e.g.: A) is arranged next to a coil from a different phase (e.g.: B or C) in a sequential order of phase per pole pair (N/S), the arrangement repeated about a circumference of the stator for all pole pairs such that each coil of the inner winding spans 360/(np) mechanical degrees (90°, see ¶ 68) about a cross section of the stator 58 (Fig.14), the inner winding (e.g.: A2) having an exterior surface, and an outer winding (e.g.: A1) also comprising np coils arranged on the exterior surface of the inner winding, the coils from each phase in the outer winding circumferentially aligned with the coils from the inner winding having the same phase per pole pair such that each coil of the outer winding also spans 360/(np) mechanical degrees about the cross section of the stator (Fig.14 and ¶ 68), wherein the coils of the same phase per pole pair are electrically connected such that a current flowing through the coils is in the same direction (¶ 68), and further comprising: a rotor supported for rotation upon magnetic interaction with the stator (¶ 5).
Suzuki does not teach said rotor comprise magnet.
Takeuchi teaches rotor including a magnet 200 supported for rotation upon magnetic interaction with the stator (Fig.1A and ¶ 72). The permanent magnet is well-known for generating maximum efficiency.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Suzuki by having said rotor comprise magnet, as taught by Takeuchi, for the same reasons as discussed above.

RE claim 14/11, Suzuki in view of Takeuchi has been discussed above. Suzuki further teaches the inner winding of coils (e.g.: A2, B2, C2) establishes a uniform foundation upon which the outer winding of coils (e.g.: A1, B1, C1) is overlaid (Fig.13, 14).

RE claim 15/11, Suzuki in view of Takeuchi has been discussed above. Suzuki further teaches the coils of a phase are electrically connected to the coils of the other phases in either a star or a delta configuration (Fig.15).

RE claim 16/15, Suzuki in view of Takeuchi has been discussed above. Suzuki further teaches the two coils (A1, A2) per phase are connected either in series (Fig.15) or in parallel.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Takeuchi as applied to claim 11 above, and further in view of Bernhardt et al. (US 2018/0254679 A1).
RE claim 12/11, Suzuki in view of Takeuchi has been discussed above. Suzuki further teaches coil of inner and outer winding comprising coil extending longitudinally along a length of the stator (see ¶ 43 for coil segment are parallel to axis of rotor, see ¶ 48 for stator is coaxially with rotor. Therefore, the stator is parallel and arranged along the stator).
Bernhardt does not teach each coil of the inner winding and each coil of the outer winding comprises two layers of magnet wires.
Bernhardt teaches each coil of the inner winding 13 and each coil of the outer winding 13 comprises two layers of magnet wires 14 (¶ 42). This enables losses resulting from the equalizing currents to be reduced. Moreover, the heating-up of and thus, in the worse case, damage to the individual wires as a result of the equalizing currents can be avoided. This thus enables reliable operation of the electric machine to be guaranteed (¶ 13). Furthermore, the number of wire in each layer winding can be increase/decrease to optimize power/cost.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Suzuki in view of Takeuchi by having each coil of the inner winding and each coil of the outer winding comprises two layers of magnet wires, as taught by Bernhardt, for the same reasons as discussed above.

RE claim 13/12, as discussed above, Bernhardt teaches the magnet wires 14 in each coil 13 are arranged next to each other in a sequential order along the span of the coil 13 (Fig.1).

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Takeuchi as applied to claim 11 above, and further in view of Frank et al. (US 2019/0238020 A1).
RE claim 17/11, Suzuki in view of Takeuchi has been discussed above. Suzuki in view of Takeuchi does not teach each coil of the 2np coils has a coil winding pattern selected from the group consisting of helical winding patterns, rhombic winding patterns, and hybrid winding patterns.
Frank suggests that helical winding especially advantageous for achieving a particularly high power density in an electric machine (¶ 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Suzuki in view of Takeuchi by selecting the coil winding pattern to be helical winding patterns, as suggested by Frank, for the same reasons as discussed above.

RE claim 18/17, Suzuki in view of Takeuchi and Frank has been discussed above. Suzuki further teaches the motor comprises a three-phase two-pole machine (see ¶ 40 for three phase and see ¶ 68 for four pole which anticipated two-pole).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Takeuchi and Frank as applied to claim 17 above, and further in view of Pinneo et al. (US 2012/0098371 A1).
RE claim 19/17, Suzuki in view of Takeuchi and Frank has been discussed above. Suzuki further teaches the motor comprises a six-coil two-pole machine (see Fig.14 for 12 coils which anticipated 6 coil and see ¶ 68 for four pole which anticipated two-pole).
Suzuki does not teach each coil spanning 120 mechanical degrees about the cross section of the stator.
Pinneo teaches evidenced that coil span around 120 mechanical degree is well-known in the art (¶ 83). The coil configuration can be adjusted to optimize power efficiency.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Suzuki in view of Takeuchi and Frank by having each coil spanning 120 mechanical degrees about the cross section of the stator, as suggested by Pinneo, for the same reasons as discussed above.

 Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Takeuchi as applied to claim 11 above, and further in view of Siess et al. (US 7011620 B1).
RE claim 20/11, Suzuki in view of Takeuchi has been discussed above. Suzuki does not teach the electric motor is disposed in a blood pump that pumps blood at a rate between about 1 lpm and about 6 lpm.
Siess evidenced that it is well-known in the art to utilized an electric motor in a blood pump (col.1: 5-10) that pumps blood at a rate between about 1 lpm and about 6 lpm (col.1: 40-50).
Suzuki also suggested that the motor as disclosed can be easy/inexpensive to manufacture (¶ 4) which can be utilized in small motor for medical purpose (¶ 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilized the motor disclosed by Suzuki in view of Takeuchi in any applicable application such as a blood pump that pumps blood at a rate between about 1 lpm and about 6 lpm, as taught by Siess, for the same reasons as discussed above.

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Bernhardt et al. (US 2018/0254679 A1).
RE claim 22/21, Suzuki has been discussed above. Suzuki further teaches forming coil of the inner and outer winding such that each extending longitudinally along a length of the stator (see ¶ 43 for coil segment are parallel to axis of rotor, see ¶ 48 for stator is coaxially with rotor. Therefore, the stator is parallel and arranged along the stator).
Bernhardt does not teach each coil of the inner winding and each coil of the outer winding comprises two layers of magnet wires.
Bernhardt teaches each coil of the inner winding 13 and each coil of the outer winding 13 comprises two layers of magnet wires 14 (¶ 42). This enables losses resulting from the equalizing currents to be reduced. Moreover, the heating-up of and thus, in the worse case, damage to the individual wires as a result of the equalizing currents can be avoided. This thus enables reliable operation of the electric machine to be guaranteed (¶ 13). Furthermore, the number of wire in each layer winding can be increase/decrease to optimize power/cost.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Suzuki in view of Takeuchi by having each coil of the inner winding and each coil of the outer winding comprises two layers of magnet wires, as taught by Bernhardt, for the same reasons as discussed above.

RE claim 23/22, as discussed above, Bernhardt teaches the magnet wires 14 in each coil 13 are arranged next to each other in a sequential order along the span of the coil 13 (Fig.1).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Frank et al. (US 2019/0238020 A1).
RE claim 26/21, Suzuki has been discussed above. Suzuki does not teach forming each coil of the 2np coils has a coil winding pattern selected from the group consisting of helical winding patterns, rhombic winding patterns, and hybrid winding patterns.
Frank suggests that helical winding especially advantageous for achieving a particularly high power density in an electric machine (¶ 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Suzuki by selecting the coil winding pattern to be helical winding patterns, as suggested by Frank, for the same reasons as discussed above.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Pinneo et al. (US 2012/0098371 A1).
RE claim 28/21, Suzuki has been discussed above. Suzuki further teaches the motor comprises a six-coil one pole pair motor (see Fig.14 for 12 coils which anticipated 6 coil and see ¶ 68 for four pole which anticipated one pole pair).
Suzuki does not teach each coil spanning 120 mechanical degrees about the cross section of the stator.
Pinneo teaches evidenced that coil span around 120 mechanical degree is well-known in the art (¶ 83). The coil configuration can be adjusted to optimize power efficiency.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Suzuki by having each coil spanning 120 mechanical degrees about the cross section of the stator, as suggested by Pinneo, for the same reasons as discussed above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532. The examiner can normally be reached Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS TRUONG/Primary Examiner, Art Unit 2834